          Case 3:19-cv-00855-JWD-EWD               Document 3        06/22/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA

IRA JEROME ROSS (#498729)                                               CIVIL ACTION NO.

VERSUS                                                                  19-855-JWD-EWD

STATE OF LOUISIANA


                                               RULING

         This matter comes before the Court in connection with the Court’s Order1 dated March

10, 2020 denying the Plaintiff authorization to proceed in forma pauperis in this case and directing

him to pay, within twenty-one (21) days, the full amount of the Court’s filing fee.

         Pursuant to the “three strikes” provision of 28 U.S.C. § 1915(g), the Court determined that

the Plaintiff was not authorized to proceed in forma pauperis herein, denied the Plaintiff’s Motion

to Proceed In Forma Pauperis, and ordered him to pay, within 21 days, the full amount of the

Court’s filing fee.2 The Plaintiff was placed on notice that a failure to comply with the Court’s

Order “shall result in the dismissal of the Plaintiff’s action without further notice from the Court.”3

         In accordance with 28 U.S.C. § 1915, a prisoner filing a civil action or appeal in federal

court may be granted in forma pauperis status but is, nonetheless, required to pay the full amount

of the Court’s filing fee over time in incremental installments. However, such incremental

payments are not allowed and pauper status shall be denied where the prisoner has filed, on at least

three prior occasions while incarcerated, actions or appeals that have been dismissed as legally

baseless. Specifically,

         In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
         or proceeding under this section if the prisoner has, on 3 or more prior occasions,

1
  R. Doc. 2.
2
  See R. Doc. 2.
3
  R. Doc. 2.
          Case 3:19-cv-00855-JWD-EWD                      Document 3          06/22/20 Page 2 of 2




         while incarcerated or detained in any facility, brought an action or appeal in a court
         of the United States that was dismissed on the grounds that it is frivolous, malicious,
         or fails to state a claim upon which relief may be granted, unless the prisoner is
         under imminent danger of serious physical injury. 28 U.S.C. § 1915(g).

         In the instant case, the Plaintiff has, on three or more prior occasions while incarcerated,

brought actions or appeals in the federal courts that have been dismissed as frivolous or for failure

to state a claim upon which relief may be granted.4

         Accordingly, pursuant to 28 U.S.C. § 1915(g), this Court denied the Plaintiff’s motion to

proceed in forma pauperis and directed him to pay the full amount of the Court’s filing fee within

21 days. A review of the record by the Court reflects that the Plaintiff has failed to pay the filing

fee as ordered. Accordingly,

         IT IS HEREBY ORDERED that the above-captioned proceeding be dismissed without

prejudice for failure of the Plaintiff to pay the Court’s filing fee. Judgment shall be entered

accordingly.

         Signed in Baton Rouge, Louisiana, on June 22, 2020.



                                                                 S
                                                          JUDGE JOHN W. deGRAVELLES
                                                          UNITED STATES DISTRICT COURT
                                                          MIDDLE DISTRICT OF LOUISIANA




4
 Cases dismissed as frivolous or failure to state a claim include but are not limited to Ira Jerome Ross v. LA Dept. of
Corrections, et al., Civil Action No. 15-1943 (W.D. La.); Ira Jerome Ross v. LA Dept. of Corrections, Civil Action
No. 16-327 (W.D. La.); Ira Jerome Ross v. State of Louisiana, Civil Action No. 17-1540 (W.D. La.). See also Ira
Jerome Ross v. U.S. Commissioner of Social Security, et al., Civil Action No. 19-853 (W.D. La.) (denying Plaintiff
permission to proceed without prepaying the filing fee based on the three strikes provision of 28 U.S.C. § 1915(g)).
